UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7073


DANIEL L. HALL, SR.,

                Petitioner - Appellant,

          v.

MARVIN PLUMLEY; JOHN MURPHY; JIM RUBENSTEIN; BRYAN LANHAM,
Acting Associate Warden of Security; MICHAEL SMITH, Unit
Manager; JOSEPH WOLFE, Chaplain; DIANA R. MILLER, Associate
Warden of Programs,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:15-cv-00051-FPS-RWT)


Submitted:   October 20, 2015              Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Lee Hall, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel Lee Hall, Sr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

Hall’s petition for writ of mandamus.             We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          Hall v. Plumley, No.

5:15-cv-00051-FPS-RWT (N.D.W. Va. June 29, 2015).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2